Exhibit 10.4
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of November ___, 2010 by and among NYTEX Energy Holdings, Inc., a
Delaware corporation (the “Company”), and Diana Istre Francis, a resident of the
state of Louisiana (the “Investor”).
Recitals
     The Company and the Investor are parties, among others, to the Membership
Interests Purchase Agreement, dated as of the date of this Agreement (by and
among Investor and others as the sellers and the Company as the buyer, the
“Purchase Agreement”), pursuant to which the Company has agreed to issue the
Diana Francis Stock as partial payment of the purchase price for Investor’s sale
of certain Membership Interests; and
     The Investor’s obligations under the Purchase Agreement are conditioned
upon the execution and delivery of this Agreement.
Agreement
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth in this Agreement, the parties to this Agreement agree as
follows:
     Section 1. REGISTRATION RIGHTS.
          1.1 Definitions. Terms defined in the Purchase Agreement and not
otherwise defined in this Agreement are used in this Agreement with the same
meaning as defined in the Purchase Agreement. As used in this Agreement, the
following terms shall have the meanings set forth below:
          “Commission Comments” means written comments pertaining solely to
Rule 415 (or which challenge the right of the Investor to have its Registrable
Securities included in a Registration Statement filed hereunder without being
deemed an underwriter) which are received by the Company from the Commission to
a filed Registration Statement, a copy of which shall have been provided by the
Company to the Investor, which either (i) requires the Company to limit the
number of Registrable Securities which may be included therein to a number which
is less than the number sought to be included thereon as filed with the
Commission or (ii) requires the Company to either exclude Registrable Securities
held by the Investor or deem the Investor to be an underwriter with respect to
Registrable Securities they seek to include in such Registration Statement.
          “Common Stock” means shares of the Company’s common stock, par value
$0.001 per share.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Fair Market Value” means the average closing price of the Common
Stock, or the average of the closing bid and ask price of the Common Stock, as
applicable, as reported on a national stock exchange or the OTC Bulletin Board.
          “Fully-Diluted Common Stock” shall mean, at any time, the then
outstanding shares of Common Stock plus (without duplication) all shares of
Common Stock issuable (at the time or upon passage of time or the occurrence of
future events) upon the exercise, conversion or exchange of all then-





--------------------------------------------------------------------------------



 



outstanding rights, warrants, options, convertible securities, or other rights
or securities convertible into, directly or indirectly, Common Stock.
          “Initial Registration Statement” shall mean that registration
statement the Company is required to file regarding Common Stock issuable in
connection with its Summer 2010 Convertible Debenture Offering and its Series A
Preferred Stock Private Placement.
          “Registrable Securities” means (1) the Diana Francis Stock and (2) any
shares of Common Stock of the Company issued as (or issuable upon the conversion
or exercise of any warrant, right, or other security which is issued as) a
dividend or other distribution with respect to, or in exchange for or in
replacement of, the Diana Francis Stock described in clause (1) above.
          The terms “register,” “registration,” and “registered” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and the declaration or ordering of
effectiveness of such registration statement.
          “Registration Expenses” means all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
and expenses of any regular or special audits incident to or required by any
such registration, but excluding underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities.
          The number of shares of “Registrable Securities then outstanding”
shall mean the number of shares of Common Stock that are Registrable Securities
and (1) are then issued and outstanding or (2) are then issuable pursuant to the
exercise or conversion of then outstanding and then exercisable options,
warrants, or convertible securities.
          “SEC” means the Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Subsidiary” means any corporation more than fifty percent (50%) of
the outstanding voting securities of which are owned by the Company or any
Subsidiary, directly or indirectly, or a partnership or limited liability
company in which the Company or any Subsidiary is a general partner or manager
or holds interests entitling it to receive more than fifty percent (50%) of the
profits or losses of the partnership or limited liability company.
          “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not quoted on any Trading Market,
a day on which the Common Stock is quoted in the over-the-counter market as
reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i) and
(ii) hereof, then Trading Day shall mean a Business Day.
          1.2 Requested Registration.
               (a) Requested Registration. If the Company shall receive at any
time after thirty (30) days after the effective date of the Initial Registration
Statement, a written request from the Investor, the Company shall as soon as
practicable (and in any event within sixty (60) calendar days of the receipt of
such request), use its commercially reasonable efforts to effect the
registration of all Registrable Securities that are specified in such request,
including for an underwritten offering or for an

2



--------------------------------------------------------------------------------



 



offering to be made on a continuous basis pursuant to Rule 415, and in
accordance with Section 1.5(e). If for any reason other than due solely to SEC
Restrictions, a Registration Statement is declared effective but not all
outstanding Registrable Securities are registered for resale pursuant thereto,
then the Company shall prepare and file as soon as practicable an additional
Registration Statement (except those excluded from the Registration Statement
due solely to the SEC Restrictions) to register the resale of all such
unregistered Registrable Securities for an offering to be made on a continuous
basis pursuant to Rule 415.
               (b) The Company shall not be obligated to effect, or to take any
action to effect, any such registration pursuant to this Section 1.2:
                    (i) After the Company has initiated two such registrations
pursuant to Section 1.2(a) and such registrations have been declared or ordered
effective and the Investor are able to register and sell a majority of the
Registrable Securities requested to be included in such registration; and
                    (ii) Within twelve (12) months after the effective date of
the first registration made pursuant to this Section 1.2(a).
               (c) Underwriting. If the Investor intends to distribute the
Registrable Securities by means of an underwriting, she shall so advise the
Company as part of her request made pursuant to Section 1.2(a). The underwriter
will be selected by the Company and shall be reasonably acceptable to the
Investor. Unless otherwise agreed by such underwriters and the Investor, no
person may participate in any registration under this Agreement that is
underwritten unless such person (i) agrees to sell such person’s securities on
the basis provided in the proposed underwriting arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, and other documents required under the terms of such underwriting
arrangements; provided that the Investor shall not be required to make any
representations or warranties to the Company or the underwriters other than
representations and warranties regarding Investor and her intended method of
distribution. Notwithstanding any other provision of this Section 1.2, if the
representative of the underwriters advises in writing that marketing factors
require a limitation on the number of shares to be underwritten, the Company
shall so advise the Investor and the number of shares of Registrable Securities
that may be included in the underwriting shall reduced.
               (d) Notwithstanding anything to the contrary contained in this
Section 1.2, if the Company receives Commission Comments, and following
discussions with and responses to the Commission in which the Company uses its
reasonable best efforts and time to cause as many Registrable Securities as
possible to be included in the Registration Statement filed pursuant to Section
2(a) without characterizing the Investor as an underwriter (and in such regard
uses its reasonable best efforts to cause the Commission to permit the Investor
or their respective counsel to participate in Commission conversations on such
issue together with counsel to the Company, and timely conveys relevant
information concerning such issue with the Investor or her counsel), the Company
is unable to cause the inclusion of all Registrable Securities, then the Company
may, following not less than three (3) Trading Days prior written notice to the
Investor (i) remove from the Registration Statement such Registrable Securities
(the “Cut Back Shares”) and/or (ii) agree to such restrictions and limitations
on the registration and resale of the Registrable Securities, in each case as
the Commission may require in order for the Commission to allow such
Registration Statement to become effective; provided, that in no event may the
Company name the Investor as an underwriter without Investor’s prior written
consent (collectively, the “SEC Restrictions”). Unless the SEC Restrictions
otherwise require, any cut-back imposed pursuant to this Section 1.2 shall be
allocated among the Registrable Securities of the Investor as determined by the
Investor. No liquidated damages under Section 1.2 shall accrue on or as to any
Cut Back Shares, and the required effective date for such Registration Statement
as set forth in Section 1.5(e) will be tolled, until such time as the Company is
able to effect the registration of the Cut Back Shares in accordance with any

3



--------------------------------------------------------------------------------



 



SEC Restrictions (such date, the “Restriction Termination Date”). From and after
the Restriction Termination Date, all provisions of this Section 1.2 (including,
without limitation, the liquidated damages provisions, subject to tolling as
provided above) shall again be applicable to the Cut Back Shares (which, for
avoidance of doubt, retain their character as “Registrable Securities”) so that
the Company will be required to file with and cause to be declared effective by
the Commission such additional Registration Statements in the time frames set
forth herein as necessary to ultimately cause to be covered by effective
Registration Statements all Registrable Securities (if such Registrable
Securities cannot at such time be resold by the Investor thereof without volume
limitations pursuant to Rule 144).
               (e) If: (i) a Registration Statement is not filed on or prior to
the date set forth in Section 1.2(a), or (ii) a Registration Statement is not
declared effective by the Commission on or prior to the one hundred twenty
(120) days after filing, or (iii) except for Allowable Blackout Periods, after
its Effective Date, without regard for the reason thereunder or efforts
therefor, such Registration Statement ceases for any reason to be effective and
available to the Investor as to all Registrable Securities to which it is
required to cover at any time prior to the expiration of its Effectiveness
Period for more than an aggregate of 30 Trading Days (which need not be
consecutive) (any such failure or breach being referred to as an “Event,” and
for purposes of clauses (i) or (ii) the date on which such Event occurs, or for
purposes of clause (iii) the date which such 30 Trading Day-period is exceeded,
being referred to as “Event Date”), then in addition to any other rights the
Investor may have hereunder or under applicable law, on each such Event Date and
on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to the Investor an amount in cash, as partial liquidated
damages and not as a penalty regarding those shares of the Diana Francis Stock
not so registered, equal to 1.0% of the average Fair Market Value for fifteen
(15) business days prior to the first date of such Event Date; provided that the
maximum aggregate liquidated damages payable to the Investor under this
Agreement shall be five percent (5%) of the aggregate value as of the Event
Date. The partial liquidated damages pursuant to the terms hereof shall apply on
a daily pro-rata basis for any portion of a month prior to the cure of an Event
(except in the case of the first Event Date), and shall cease to accrue (unless
earlier cured) upon the expiration of the Effectiveness Period.
               (f) The Investor agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex C (a “Selling
Holder Questionnaire”). The Company shall not be required to include the
Registrable Securities of the Investor in a Registration Statement and shall not
be required to pay any liquidated or other damages under Section 1.2(e) to the
Investor if she fails to furnish to the Company a fully completed Selling Holder
Questionnaire at least two Trading Days prior to the filing date set forth in
Section 1.2(a).
          1.3 Piggyback Registrations. If the Company proposes to register any
of its securities under the Securities Act (other than pursuant to a
registration of a Rule 145 transaction or solely in connection with an employee
benefit or stock ownership plan) and the registration form to be used may be
used for the registration of the sale by the Investor of the Registrable
Securities (a "Piggyback Registration”), the Company shall give prompt written
notice to the Investor of its intention to effect such a registration (each, a
“Piggyback Notice”). Subject to Sections 1.4(a) and 1.4(b) below, the Company
shall include in such registration all shares of Registrable Securities that
Investor requests the Company to include in such registration by written notice
given to the Company within thirty (30) days after the date of sending of the
Piggyback Notice. If the managing underwriters advise the Company in writing
that in their opinion marketing factors require a limitation of the number of
securities to be included in such registration, the Company shall include in
such registration (a) first, the securities proposed to be sold by the Company,
(b) second, any securities as to which the holders thereof have prior
registration rights granted in connection with the Summer 2010 Convertible
Debenture Offering or the Series A Preferred Stock Private Placement, (c) third,
the Registrable Securities requested to be included in such registration, pro
rata among the Investor, and (c) forth, any other securities requested to be
included in such registration.

4



--------------------------------------------------------------------------------



 



          1.4 Registration Procedures. Whenever required to effect the
registration of any Registrable Securities under this Agreement, the Company
shall, as expeditiously as possible:
               (a) Prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective; provided, that
before filing a registration statement or prospectus or any amendments or
supplements to a registration statement or prospectus, the Company shall furnish
to counsel selected by the Investor of a majority of the Registrable Securities
covered by such registration statement copies of all such documents proposed to
be filed, which documents shall be subject to the review of such counsel.
               (b) Prepare and file with the SEC such amendments and supplements
to such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement and, upon the request of the Investor of a majority of
the Registrable Securities registered under such registration statement, to keep
such registration statement effective for a period of up to ninety (90) days or
any lesser period of time in the event the distribution described in the
registration statement has been completed; provided, however, that in the case
of any registration statement on Form S-3 which relates to Registrable
Securities that are intended to be offered on a continuous or delayed basis,
such ninety (90) day period shall be extended, if necessary, to keep the
registration statement effective until such Registrable Securities are sold,
provided, that Rule 415, or any successor rule under the Securities Act, permits
an offering on a continuous or delayed basis, and provided further, that
applicable rules under the Securities Act governing the obligation to file a
post-effective amendment permit, in lieu of filing a post-effective amendment
which (i) includes any prospectus required by Section 10(a)(3) of the Securities
Act or (ii) reflects facts or events representing a material or fundamental
change in the information included in the registration statement, the
incorporation by reference into the registration statement of the information
required to be included in (i) or (ii) above to be contained in periodic reports
filed pursuant to Section 13 or 15(d) of the Exchange Act.
               (c) Furnish to the Investor such number of copies of a
prospectus, including a preliminary prospectus, and each amendment and
supplement to any such prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by them that
are included in such registration.
               (d) Register and qualify the securities covered by such
registration statement under such other securities or blue sky laws of such
jurisdictions as shall be reasonably requested by the Investor; provided, that
the Company shall not be required in connection with such registration and
qualification or as a condition to such registration and qualification (i) to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions or (ii) to subject itself to taxation in any
jurisdiction.
               (e) In the event of any underwritten public offering, enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter(s) of such offering.
               (f) Notify the Investor, at any time when a prospectus relating
to such registration statement is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement, as then in effect, includes an

5



--------------------------------------------------------------------------------



 



untrue statement of a material fact or omits to state a material fact required
to be stated in such prospectus or necessary to make the statements in such
prospectus not misleading in the light of the circumstances then existing.
               (g) Furnish, at the request of the Investor, on the date that
such Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, or, if such securities are not
being sold through underwriters, on the date that the registration statement
with respect to such securities becomes effective, (1) a copy of the opinion, if
any, of the counsel representing the Company for the purposes of such
registration that has been delivered to the underwriters in an underwritten
public offering; provided, that such counsel shall permit the Investor to rely
on such opinion, and (2) the “comfort” letter, if any, dated as of such date,
from the independent certified public accountants of the Company, which must
also be addressed to the Investor.
               (h) Cause all such Registrable Securities registered pursuant to
such registration statement to be listed on each securities exchange on which
similar securities issued by the Company are then listed.
               (i) Provide a transfer agent and registrar for all Registrable
Securities registered pursuant to such registration statement and a CUSIP number
for all such Registrable Securities, in each case not later than the effective
date of such registration.
               (j) Make available for inspection by any underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant, or other agent retained by any such underwriter, all
financial and other records, pertinent corporate documents, and properties of
the Company, and cause the Company’s officers, directors, employees, and
independent accountants to supply all information reasonably requested by any
such underwriter, attorney, accountant, or agent in connection with such
registration statement.
               (k) Permit the Investor of Registrable Securities that might be
deemed, in the sole and exclusive judgment of the Investor, to be an underwriter
or a controlling person of the Company, to participate in the preparation of
such registration or comparable statement and to require the insertion in such
registration or comparable statement of material, furnished to the Company in
writing, that in the reasonable judgment of the Investor and his, her, or its
counsel should be included.
               (l) In the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Registrable Securities included in such registration statement for sale in
any jurisdiction, the Company shall use its best efforts promptly to obtain the
withdrawal of such order.
          1.5 Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification, or compliance pursuant to
Sections 1.2, 1.3, and 1.4 of this Agreement and the reasonable fees and
disbursements of one counsel for the selling Investor shall be borne by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Section 1.2 if the
registration request is subsequently withdrawn at the request of the Investor of
at least a majority of the Registrable Securities to be registered (in which
case all participating Investor shall bear their pro rata portion of such
expenses), unless the Investor of at least a majority of the Registrable
Securities agree to forfeit their right to one registration pursuant to
Section 1.2 herein; provided further, however, that if at the time of such
withdrawal, the Investor have learned of material adverse information regarding
the condition, business, or prospects of the Company from that known to the
Investor at the time of their request, then the Investor shall not be required
to pay any of such expenses and shall not forfeit their right to one
registration

6



--------------------------------------------------------------------------------



 



pursuant to Section 1.2. All underwriting discounts, selling commissions, and
stock transfer taxes relating to securities so registered shall be borne by the
Investor of such securities pro rata on the basis of the number of shares of
securities so registered on their behalf, as shall any other expenses in
connection with the registration required to be borne by the Investor of such
securities.
          1.6 Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action (other than the giving of notice)
pursuant to Sections 1.2, 1.3, or 1.4 that the selling Investor shall furnish to
the Company such information regarding themselves, the Registrable Securities
held by them, and the intended method of disposition of such securities as shall
be required to effect the timely registration of their Registrable Securities.
          1.7 Delay of Registration. The Investor shall not have any right to
obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 1.
          1.8 Indemnification. If any Registrable Securities are included in a
registration statement under Sections 1.2, 1.3, or 1.4:
               (a) By the Company. To the extent permitted by law, the Company
shall indemnify and hold harmless the Investor, the partners, officers, and
directors of the Investor, any underwriter (as defined in the Securities Act)
for the Investor, and each person, if any, who controls the Investor or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages, or liabilities (joint or several) to which
they may become subject under the Securities Act, the Exchange Act, or other
federal or state law, insofar as such losses, claims, damages, or liabilities
(or actions in respect of such losses, claims, damages, or liabilities) arise
out of or are based upon any of the following statements, omissions, or
violations (collectively, “Violations” and, individually, a “Violation”):
                    (i) any untrue statement or alleged untrue statement of a
material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained in such registration
statement or any amendments or supplements to such registration statement;
                    (ii) the omission or alleged omission to state in any such
registration statement a material fact required to be stated in such
registration statement or necessary to make the statements in such registration
statement not misleading; or
                    (iii) any violation or alleged violation by the Company of
the Securities Act, the Exchange Act, any federal or state securities law, or
any rule or regulation promulgated under the Securities Act, the Exchange Act,
or any federal or state securities law in connection with the offering covered
by such registration statement;
                    (iv) and the Company shall reimburse each the Investor,
partner, officer, director, underwriter, or controlling person for any legal or
other expenses reasonably incurred by them, as incurred, in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, that the indemnity agreement contained in this Section 1.8(a) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability,
or action to the extent (and only to the extent) that it arises out of or is
based upon a Violation which occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by the Investor, partner, officer, director, underwriter, or
controlling person of the Investor.

7



--------------------------------------------------------------------------------



 



               (b) By Selling Investor. To the extent permitted by law, the
Investor shall indemnify and hold harmless the Company, each of its directors,
each of its officers who have signed the registration statement, each person, if
any, who controls the Company within the meaning of the Securities Act, and any
underwriter, against any losses, claims, damages, or liabilities (joint or
several) to which the Company or any such director, officer, controlling person,
or underwriter, who may become subject under the Securities Act, the Exchange
Act, or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect to such losses, claims, damages, or
liabilities) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by the Investor expressly for
use in connection with such registration; and each the Investor shall reimburse
any legal or other expenses reasonably incurred, as incurred, by the Company or
any such director, officer, controlling person, or underwriter, in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, that the indemnity agreement contained in this Section 1.8(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Investor, which consent shall not be unreasonably withheld, nor shall the total
amounts payable in indemnity by the Investor under this Section 1.8(b) in
respect of any Violation exceed the net proceeds received by the Investor in the
registered offering out of which such Violation arises.
               (c) Notice. Promptly after receipt by an indemnified party under
this Section 1.8 of notice of the commencement of any action (including any
governmental action), such indemnified party shall, if a claim in respect of
such action is to be made against any indemnifying party under this Section 1.8,
deliver to the indemnifying party a written notice of the commencement of such
action and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense of such action with
counsel mutually satisfactory to the parties; provided, that an indemnified
party shall have the right to retain its own counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential conflict of interests between such indemnified party
and any other party represented by such counsel in such proceeding. The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action, if prejudicial to the indemnifying party’s
ability to defend such action, shall relieve such indemnifying party of any
liability to the indemnified party under this Section 1.8, but the omission so
to deliver written notice to the indemnifying party shall not relieve the
indemnifying party of any liability that it may have to any indemnified party
otherwise than under this Section 1.8.
               (d) Contribution. In order to provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
either (1) the Investor exercising rights under this Agreement, or any
controlling person of any the Investor, makes a claim for indemnification
pursuant to this Section 1.8 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 1.8 provides for indemnification in such case or (2) contribution
under the Securities Act may be required on the part of the Investor or any such
controlling person in circumstances for which indemnification is provided under
this Section 1.8, then, and in each such case, the Company and the Investor
shall contribute to the aggregate losses, claims, damages, or liabilities to
which they may be subject (after contribution from others) in such proportion so
that the Investor is responsible for the portion represented by the percentage
that the public offering price of its Registrable Securities offered by and sold
under the registration statement bears to the public offering price of all
securities offered by and sold under such registration statement, and the
Company and other selling Investor are responsible for the remaining portion;
provided, that, in any such case, no person or entity guilty of fraudulent
misrepresentation

8



--------------------------------------------------------------------------------



 



(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.
               (e) Conflicts. Notwithstanding the foregoing, to the extent that
the provisions on indemnification and contribution contained in an underwriting
agreement entered into by the Company and the Investor in connection with
underwritten public offering are in conflict with the foregoing provisions, the
provisions of the underwriting agreement shall control.
               (f) Survival. The obligations of the Company and Investor under
this Section 1.9 shall survive the completion of any offering of Registrable
Securities in a registration statement and shall survive the termination of this
Agreement.
          1.9 Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the SEC that may at any time permit the sale
of the Registrable Securities to the public without registration, after such
time as the Company shall have consummated an initial underwritten public
offering of Common Stock, the Company agrees to:
               (a) Make and keep public information available, as those terms
are understood and defined in Rule 144 under the Securities Act, at all times
after the effective date of the first registration under the Securities Act
filed by the Company for an offering of its securities to the general public;
and
               (b) Use reasonable, diligent efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements).
     Section 2. ASSIGNMENT AND AMENDMENT.
          2.1 Lack of Transferability of Registration Rights . Notwithstanding
anything in this Agreement to the contrary, the registration rights of the
Investor under Section 1 of this Agreement may not be assigned or transferred,
except by will or pursuant to the laws of descent and distribution.
          2.2 Amendment of Rights. Any provision of this Agreement may be
amended and the observance of such provision may be waived (either generally or
in a particular instance and either retroactively or prospectively) only with
the written consent of the Company and the Investor (and/or any of their
permitted successors or assigns). Any amendment or waiver effected in accordance
with this Section 2.2 shall be binding upon the Investor, each permitted
successor or assignee of the Investor and the Company.
     Section 3. GENERAL PROVISIONS.
          3.1 Successors and Assigns. Except as otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties to
this Agreement.
          3.2 Third Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties to this Agreement and
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement except as expressly provided in
this Agreement.
          3.3 Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of Texas as
applied to agreements among Texas residents entered into and to be performed
entirely within Texas, excluding that body of law relating to conflict of laws.

9



--------------------------------------------------------------------------------



 



          3.4 Venue. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts serving Dallas County, Texas, for
the purposes of any action arising out of this Agreement, or the subject matter
hereof. To the extent permitted by applicable law, each party hereby waives and
agrees not to assert, by way of motion, as a defense or otherwise, in any such
action (a) that such party is not personally subject to the jurisdiction of the
above-named courts, (b) that the action is brought in an inconvenient forum,
(c) that it is immune from any legal process with respect to itself or its
property, (d) that the venue of the suit, action or proceeding is improper, or
(e) that this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.
          3.5 Counterparts. This Agreement may be executed in two or more
counterparts (including, without limitation, facsimile counterparts), each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.
          3.6 Headings. The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs, exhibits, and schedules shall, unless otherwise provided, refer to
sections and paragraphs of this Agreement and exhibits and schedules attached to
this Agreement, all of which exhibits and schedules are incorporated in this
Agreement by this reference.
          3.7 Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be delivered personally or by
facsimile transmission or by nationally recognized overnight delivery service or
by first class certified or registered mail, return receipt requested, postage
prepaid:
     If to the Company, at 12222 Merit Drive, Suite 1850, Dallas, Texas 75251,
972-770-4701 (fax), Attention: Kenneth Kase Conte, or at such other address or
addresses as may have been furnished by giving three (3) days advance written
notice to all other parties, with a copy (which shall not constitute notice) to
Strasburger & Price, LLP, 901 Main Street, Suite 4400, Dallas, Texas 75202,
214-659-4025 (fax), Attention: Kevin Woltjen.
     If to an Investor, at its address set forth on Exhibit A, or at such other
address or addresses as may have been furnished to the Company by giving three
(3) days advance written notice, with a copy (which shall not constitute notice)
to Hunter, Hunter & Sonnier LLC, 1807 Lake Street, Lake Charles, La 70601,
337-439-2505 (fax), Attention: Shayna L. Sonnier.
     Notices provided in accordance with this Section 3.7 shall be deemed
delivered upon personal delivery or three (3) business days after deposit in the
mail.
          3.8 Costs And Attorney Fees. If any action, suit, or other proceeding
is instituted concerning or arising out of this Agreement or any transaction
contemplated under this Agreement, the prevailing party shall recover all of
such party’s costs and attorney fees incurred in each such action, suit, or
other proceeding, including any and all appeals or petitions from any such
action, suit, or other proceeding.
          3.9 Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, then such provision(s) shall be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

10



--------------------------------------------------------------------------------



 



          3.10 Entire Agreement. This Agreement, together with all exhibits and
schedules to this Agreement, constitutes the entire agreement and understanding
of the parties with respect to the subject matter of this Agreement and
supersedes any and all prior negotiations, correspondence, agreements,
understandings, duties, or obligations between the parties with respect to the
subject matter of this Agreement.
          3.11 Further Assurances. From and after the date of this Agreement,
upon the request of the Investor or the Company, the Company and the Investor
shall execute and deliver such instruments, documents, or other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
          3.12 Adjustments for Stock Splits, Etc. Wherever in this Agreement
there is a reference to a specific number of shares of Common Stock, or a price
per share of such stock, then, upon the occurrence of any subdivision,
combination, or stock dividend of such class or series of stock, the specific
number of shares or the price so referenced in this Agreement shall
automatically be proportionally adjusted to reflect the affect on the
outstanding shares of such class or series of stock by such subdivision,
combination, or stock dividend.
          3.13 Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to the Investor, upon any breach or default of the
Company under this Agreement shall impair any such right, power, or remedy of
the Investor nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence in any such breach or default, or of or in any
similar breach or default occurring after such breach or default; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default occurring before or after such breach or default. Any waiver, permit,
consent, or approval of any kind or character on the part of the Investor of any
breach or default under this Agreement or any waiver on the part of the Investor
of any provisions or conditions of this Agreement must be made in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies, either under this Agreement or by law or otherwise afforded to the
Investor, shall be cumulative and not alternative.
[Signature Pages Follow]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Agreement have executed this
Agreement as of the date first written above.

            COMPANY:

NYTEX Energy Holdings, Inc.
      By:           Name:           Title:           INVESTOR:

Diana Istre Francis
         

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Investors

          Name and Address   Number of Shares of
Common Stock Held
Diana Istre Francis
    2,058,125  
 
       
 
       
 
       
 
       

A-1